                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-20946-CR-ALTONAGA

UNITED STATES OF AMERICA,

       Plaintiff,
vs.

ULYSSES CABRERA,

      Defendant.
_______________________________/

                                              ORDER

       THIS CAUSE came before the Court on Magistrate Judge Chris M. McAliley’s Sealed

Report and Recommendations on Counsel’s Motion to Exceed the CJA and Hourly Rate Limit for

Investigative Fees [ECF No. 1159], filed July 7, 2021. The Court sees no likelihood of any party

filing objections to the Report. Being fully advised, it is

       ORDERED AND ADJUDGED that the Report [ECF No. 1159] is AFFIRMED, and the

Defendant’s Motion [ECF No. 1138] is GRANTED. This Order shall not be filed under seal.

       DONE AND ORDERED in Miami, Florida, this 8th day of July, 2021.



                                                 _______________________________________
                                                 CECILIA M. ALTONAGA
                                                 CHIEF UNITED STATES DISTRICT JUDGE

cc:    counsel of record
